Se09shja!
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-11 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1-5) of 12/01/2021, amended claims filled on 12/01/2021 and closet prior art of record Shirakawa (US20080190687A1).
Shirakawa discloses the apparatus has a control unit for changing a turning angle-steering angle ratio of a turning angle of a road wheel to a steering angle of a steering wheel based on a vehicle speed. A turning-power motor turns the road wheel based on the turning angle-steering angle ratio determined by the control unit. The turning angle-steering angle ratio increases with increasing vehicle speed until a vehicle speed reaches a predetermined value from zero, and decreases with increasing vehicle speed when the vehicle speed is larger than the predetermined value.
In regards to claim 1, Shirakawa either individually or in combination with other prior art fails to teach or render obvious a steer-by-wire steering system with at least one wheel steering angle controller for changing the wheel steering angle of the at least one vehicle wheel depending on a steering demand, the method comprising: in at least one operating state, in which the vehicle is at a standstill and the steering demand is received, (i) keeping the wheel steering angle constant, and (ii) determining a target wheel steering angle for the at least one vehicle wheel depending on the steering demand; and in at least 
In regards to claim 10, Shirakawa either individually or in combination with other prior art fails to teach or render obvious a steer-by-wire steering system including at least one wheel steering angle controller configured to change a wheel steering angle of the at least one vehicle wheel depending on a steering demand; and an offsetting unit configured to control the wheel steering angle of the at least one vehicle wheel, the offsetting unit configured, in at least one operating state, in which the vehicle is at a standstill and the steering demand is received, (i) to keep the wheel steering angle constant, and (ii) to determine a target wheel steering angle for the at least one vehicle wheel depending on the steering demand; and Commissioner for Patents2178-2372 December 1, 2021 Page 5 in at least one further operating state following the at least one operating state, in which the vehicle is moving and the steering demand is the same as the steering demand in the at least one operating state, to adjust the wheel steering angle to the target wheel steering angle using the wheel steering angle controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662